OPINION — AG — ** DUAL OFFICE HOLDING — COUNTY SURVEYOR ** A PERSON WHO IS EMPLOYED AS A COUNTY ENGINEER OF A COUNTY DOES `NOT' HOLD AN "OFFICE" UNDER THE LAWS OF THE STATE, AND IS NOT THE "DEPUTY" OF AN OFFICER HOLDING ANY "OFFICE" UNDER THE LAWS OF THE STATE, WITHIN THE CONTEMPLATION OF 51 Ohio St. 6 [51-6] AND THAT, THEREFORE, IN COUNTY ENGINEER AND AT THE SAME TIME HOLD THE POSITION OF COUNTY SURVEYOR OF THE SAME COUNTY, OR MAY HOLD THE POSITION OF COUNTY SURVEYOR AND, AT THE SAME TIME, BE EMPLOYED AS A COUNTY ENGINEER OF THE SAME COUNTY, AND RECEIVE THE COMPENSATION PROVIDED BY STATUTE FOR BOTH POSITIONS. HOWEVER, ATTENTION IS CALLED THE PROVISIONS OF ARTICLE II, SECTION 11 WHICH REQUIRES EVERY PERSON WHO IS "ELECTED OR APPOINTED TO ANY OFFICE OR EMPLOYMENT OF TRUST OR PROFIT UNDER THE LAWS OF THE STATE" TO GIVE PERSONAL ATTENTION TO THE DUTIES OF HIS POSITION. (DUAL OFFICE, COUNTY OFFICER) CITE: 19 Ohio St. 581 [19-581], 51 Ohio St. 6 [51-6], 69 Ohio St. 294 [69-294], 69 Ohio St. 324 [69-324] (JAMES C. HARKIN)